Case 1:19-cv-05219-AT-DCF Document 109 Filed 09/17/20 Page 1of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

CBI CAPITAL LLC, DOC #:
DATE FILED: 9/17/2020

Plaintiff-Counterclaim Defendant,

 

-against-

19 Civ. 5219 (AT)

MIKE MULLEN and MIKE MULLEN ENERGY
EQUIPMENT RESOURCE, INC., ORDER

Defendants-Counterclaim Plaintiffs
MIKE MULLEN ENERGY EQUIPMENT
RESOURCE, INC.,

 

Third-Party Plaintiff,
-against-

EVAN CLAAR,

 

Third-Party Defendant
ANALISA TORRES, District Judge:

 

On August 28, 2020, the Court directed Defendant Mike Mullen Energy Equipment
Resource, Inc. to inform the Court whether it had retained new counsel by September 14, 2020.
ECF No. 102. That submission is now overdue. The Defendant is hereby ORDERED to inform
the Court by September 23, 2020, whether it has obtained new counsel.

The Court reiterates that Defendant must appear through an attorney to continue
defending itself in this action, because a corporation is not permitted to appear in court unless it
does so through a lawyer. See Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 172 (2d Cir.
2001).

SO ORDERED.

Dated: September 17, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
